Citation Nr: 1714294	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  14-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as mental stress, depression, and mental retardation.  

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, mental retardation, posttraumatic stress disorder (PTSD), a mood disorder, and schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Albuquerque, New Mexico, Regional Office (RO). 

In March 2017, the Veteran testified during a Video Conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2015) and 38 C.F.R. § 20.900 (c) (2016).

The Board notes that in a final September 2004 decision, the Board denied entitlement to service connection for a mental disorder, to include mental retardation.  Thereafter, in a final January 2008 decision, the RO denied entitlement to service connection for depression, to include mental stress.  While such prior decisions addressed the broad claim of entitlement to service connection for a psychiatric disorder, the United States Court of Appeals for the Federal Circuit has held that, when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter." Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).

In the instant case, the present claims for PTSD, a mood disorder, and schizophrenia are based on similar symptoms and etiology reported by the Veteran in connection with his previous claims for service connection for a psychiatric/mental disorder (claimed as mental retardation and depression).  Thus, the claim presently on appeal is a continuation of the Veteran's previous claims for service connection for a psychiatric disorder, however variously claimed and diagnosed, as due to events he experienced in service.  Therefore, under Boggs and Velez, new and material evidence is required to reopen the claim. See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); see also Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a final September 2004 decision, the Board denied entitlement to service connection for a mental disorder, to include mental retardation.  

2. In a final January 2008 decision, the RO denied entitlement to service connection for depression, to include mental stress. 

3. Evidence received since the final decisions is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The September 2004 Board decision denying service connection for a mental disorder, to include mental retardation, is final. 38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2. The January 2008 rating decision denying service connection for depression/mental stress is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and mental retardation. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (2015); 38 C.F.R. § 3.159 (b) (2016).  In light of the favorable determination being reached in regards to the Veteran's claim, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

New and Material Evidence 

By way of brief procedural history, the Veteran filed a claim for service connection for mental retardation/affective disorder in September 2000.  That claim was denied by the RO in a January 2002 decision.  The Veteran was notified of the denial in a February 2002 letter.  He filed a notice of disagreement (NOD) in February 2002; a statement of the case (SOC) was issued in April 2003.  The Veteran perfected his appeal by filing a timely VA Form 9 in May 2003.  In a September 2004 decision, the Board denied the claim for a mental disorder, to include mental retardation.  The basis for the denial was that mental retardation was not a recognized compensable VA disability and that there was no competent medical evidence of record linking any mental disorder to his active service, or to suggest that an acquired psychiatric disorder was superimposed on his mental retardation in-service.  The September 2004 Board decision is final. 38 U.S.C.A. § 7104 (West 2014).

In August 2007, the Veteran submitted a statement indicating that he wished to open a claim for service connection for "mental stress" and depression.  

In a January 2008 decision, the RO denied the claim for depression, to include mental stress, on the basis that the evidence failed to show that the currently diagnosed depression was caused by some event or experience in service.  The Veteran was notified of the January 2008 denial and of his appellate rights in a letter dated that same month.  He did not appeal the RO's determination, nor was new and material evidence received within a year of the issuance of the rating decision. Thus, the January 2008 decision is final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.1104 (2016).  

The January 2008 determination is the last final rating decision of record with respect to the claim for an acquired psychiatric disorder.  The Board notes the Veteran submitted a PTSD claim in April 2010, which the RO denied in a January 2011 rating decision.  However, new and material evidence was submitted within one year of the issuance of that decision and it did not become final.  The RO subsequently readjudicated and continued to deny the PTSD claim in May 2012 and November 2012 rating decisions.  These decisions also denied claims of entitlement to service connection for schizophrenia, mood disorder, and any other acquired psychiatric condition (previously claimed as depression, mental stress, and/or mental retardation).  These determinations are not final and are the subject of the current appeal. 

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The Court interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In this case, the Board finds that new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder, to include depression and mental retardation, is reopened. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

Evidence received since the final decisions includes the Veteran's lay statements; buddy statements/lay statements from friends/family (regarding mental retardation/autism); VA treatment records (documenting treatment for dysthymic disorder, purportedly related to traumatic events in-service); and the transcript from the March 2017 Board hearing (noting that he had mental problems prior to service and traumatic events in-service aggravated his conditions).  The evidence is new in that it was not previously considered.  It is also material insofar as it raises a contention that the Veteran's mental health preexisted service and was aggravated by service, and/or that it is otherwise related to traumatic events in-service.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include depression/dysthymia and mental retardation. See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for an acquired psychiatric disorder, to include depression and mental retardation, is reopened.






ORDER

The appeal to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and mental retardation, is granted to this extent only.


REMAND

Here, the evidence shows that the Veteran has current diagnoses of dysthymic disorder (also diagnosed as major depression) and PTSD, as diagnosed by a VA licensed social worker. See VA Treatment Records dated from 2012 to 2014. 

Although the Veteran's service treatment records are silent for any psychiatric treatment or diagnoses, the Veteran has continuously asserted that he experienced several traumatic events (or, stressors) in-service that either directly resulted in a psychiatric disorder, or aggravated a pre-existing one.  

In this regard, service personnel records (SPRs) show that the Veteran served in South Korea (post-Korean war conflict) from October 4, 1961, to October 26, 1962.  SPRs also show that the Veteran's principle duty during that time period was "rifleman" and that he was attached to Company C, 1st BG, 1st Infantry and Company E, 2/34th Infantry.  

In a June 2010 stressor statement, the Veteran reported that he suffered a panic attack when marching on a road after alert sirens went off in October or November of 1961 in/near Camp Casey.  He reported that he was unable to continue the march and was told by his squad leader to go see a medic.  After being treated by the medic, the Veteran was ordered to stay on the side of the road until he felt better.  He was later picked up by a weapons platoon and taken to an "alert area" where he was again left and told to stay by a Lt. M.  At night, he slept in a fox hole and when daylight broke, he saw that he was sleeping next to a half exposed dead body.  

An October 2004 "buddy statement" from a fellow service member corroborated the Veteran's account of being left on the side of the road in South Korea "looking sick and disoriented."  See Statement from S.L.  Another buddy statement from R.G. reflects that a fellow service member found the Veteran on the side of the road during an alert in Korea and that he was very confused and disoriented.  R.G. stated that the Veteran was ordered to stay behind by the medic. See April 2004 Statement from R.G.

In other statements of record, the Veteran has reported that he was always fearful of snipers taking him out while he waited for his company to return. See, e.g., November 2013 Mental Health Treatment Record. 

A January 2011 Formal Finding reflected that the information provided by the Veteran was insufficient to send to the U.S. Army Joint Services Research Center (JSRRC), noting that the Veteran had not provided any researchable names, dates, or locations.  

The Board finds that the Veteran has, in fact, provided several researchable facts concerning his in-service stressor, to include a two- month time frame (i.e., from October 1961 to November 1961), persons involved (i.e., Lt. M.; see also buddy statements from S.L. and R.G.), and locations (i.e., near Camp Casey during an alert).  Accordingly, the Board finds that a remand is warranted to ensure that all avenues to verify the alleged stressors are undertaken. 

Furthermore, to date, Veteran has not been afforded a VA psychiatric evaluation; based on the evidence outlined above, the Board finds that an examination is required to address the nature and etiology of all claimed acquired psychiatric disorder(s).  

Lastly, the Veteran testified that he received mental health treatment from the VAMCs located in Silver City and East L.A. See Hearing Transcript.  As those treatment records are not currently of record, they should be associated with the Veteran's electronic claims file upon remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding records of VA treatment from the VAMCs located in Silver City and East L.A., as well as all records of psychiatric treatment dated from January 2014 to the present. 

2. Request that the JSRRC conduct a search incorporating the information set forth in this remand, the information stated in the June 2010 stressor statement, the October 2004 and April 2004 "buddy statements" from fellow service members, and any additional information provided by the Veteran.  

The search request should address the Veteran's claim that he was serving in South Korea between October 1961 and November 1961; that the area was on high alert at that time; and that he was ordered to stay behind by Lt. M. on a forced march at which time he was fearful of being killed by snipers and discovered bodies of Chinese soldiers.  

Request the JSRRC provide as much information as possible with respect to the reasonableness of the Veteran's reports of being on high alert and fearful of snipers in South Korea in 1961-1962, and whether there were hostile activities that occurred during his time in Korea.  

The JSRRC should be asked to indicate whether any additional information is required of the Veteran to conduct its research and, if so, request that he provide additional information.

All efforts to verify those stressors and any negative responses should be included in the claims file.

3. After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the claims file. All indicated tests, including psychological testing, should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should answer the following:

(a) Does the Veteran meet the diagnostic criteria for PTSD under DSM-IV and DSM-V.  

(b) If the Veteran meets the diagnostic criteria for PTSD, is it at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to one or more established in-service stressors (to include the Veteran's reports of being on high alert in South Korea; fear of being shot by snipers; and finding dead bodies of Chinese Soldiers). 

If PTSD is not diagnosed, the examiner is asked to reconcile all previous diagnoses of PTSD in the record, and specifically those noted in VA mental health treatment records dated from 2012 to 2014. 

(c) In regard to psychiatric disorders other than PTSD, to include depression/dysthymic disorder, mood disorder, schizophrenia, and/or mental retardation, the examiner should consider the Veteran's reports of treatment for psychiatric symptoms during service and provide an opinion, with respect to each such disorder, as to whether it is at least as likely as not (at least 50 percent probability) that the disorder manifested in service or is otherwise attributable to service.  

(d) The examiner should also consider the Veteran's reports and treatment for psychiatric symptoms during service, and opine as to whether there is clear and unmistakable evidence (i.e., medically undebatable) that he had a preexisting acquired psychiatric disorder prior to service. 

If the examiner answers in the affirmative, the examiner should opine as to whether there is also clear and unmistakable evidence (i.e., medically undebatable) that a preexisting acquired psychiatric disorder was not aggravated beyond its natural progression during service, considering the Veteran's reports and treatment for psychiatric symptoms during service, as well as his post-service psychiatric symptoms.

(e) If the examiner finds that the previous diagnosis of mental retardation is indeed correct, or that there is any current mental retardation, the examiner should opine as to whether it is at least as likely as not (at least 50 percent probability) that the Veteran experienced a superimposed injury or disease in service, which resulted in an additional (and current) acquired psychiatric disability, considering the Veteran's reports and treatment for psychiatric symptoms during service, as well as his post-service psychiatric symptoms.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinions, if necessary citing to specific evidence in the record.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Then, readjudicate the Veteran's claim in light of the additional evidence.  If his claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


